Citation Nr: 1540126	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-24 190	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 30 percent prior to April 28, 2010, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from February 1998 to September 2005, including in combat in Iraq in support of Operation Iraqi Freedom.  He also had additional unverified U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO granted service connection for PTSD (also claimed as adjustment disorder, nerves, headaches), evaluated at 30 percent disabling, effective from October 1, 2005 (the day after the date of the Veteran's discharge from active service).  The RO sent the Veteran a letter to this effect in November 2007, along with a copy of the August 2007 rating decision and notice of his appellate rights.  In September 2008, the Veteran a Notice of Disagreement (NOD) that contested the 30 percent rating assigned for PTSD.  In April 2009, the RO furnished the Veteran a Statement of the Case (SOC).  In May 2009, the Veteran filed a Substantive Appeal (VA Form 9).

In a November 2011 rating decision, the RO assigned a higher initial 70 percent rating effective April 28, 2010, for the Veteran's service-connected PTSD.

In October 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for updated VA examination and this examination occurred in December 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a November 2014 decision, the Board denied initial ratings greater than 30 percent prior to April 28, 2010, and greater than 70 percent on and after April 28, 2010, for the service-connected PTSD; and granted a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected disabilities, effective from February 7, 2008.

The Veteran appealed the November 2014 Board Decision to the United States Court of Appeals for Veterans Claims (Court), which, by order dated July 2015, granted a Joint Motion for Partial Remand and remanded that part of the Board's decision that denied an initial rating greater than 30 percent for PTSD, prior to April 28, 2010, for action consistent with the terms of the joint motion.  That part of the November 2014 Board Decision that (1) denied an initial greater than 70 percent for PTSD, on and after April 28, 2010, and (2) granted a TDIU due to the Veteran's service-connected disabilities, effective from February 7, 2008, was not appealed and thus remains undisturbed.


FINDING OF FACT

The record evidence shows that, prior to April 28, 2010, the Veteran's service-connected PTSD is manifested by, at worst, complaints of nightmares, sleep disturbance, and irritability; there is no indication that the symptomatology associated with this disability is manifested by symptoms of such frequency, severity, and duration as to warrant a higher initial rating.
 

CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent prior to April 28, 2010, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) (9411) (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for PTSD is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In October 2005, June 2011, and in November 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for PTSD, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the October 2005 notice was issued prior to the currently appealed rating decision issued in March 2006; thus, this notice was timely.  Because the Veteran's higher initial rating claim for PTSD prior to April 28, 2010, is being granted denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for PTSD, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has been provided with VA examinations which address the nature and severity of his service-connected PTSD during the time period at issue in this appeal (i.e., prior to April 28, 2010).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating for PTSD prior to April 28, 2010

The Veteran contends that his service-connected PTSD is more disabling than initially evaluated prior to April 28, 2010.  He specifically contends that, during this time period, the symptomatology attributable to his service-connected PTSD was of such frequency, severity, and duration that he is entitled to a higher initial rating than 30 percent.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD currently is evaluated as 30 percent disabling prior to April 28, 2010, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2014).  As relevant to this claim, a 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 30 percent prior to April 28, 2010, for PTSD.  The Veteran contends that the symptomatology attributable to his service-connected PTSD prior to April 28, 2010, was of sufficient frequency, severity, and duration as to warrant the assignment of an initial rating greater than 30 percent during this time period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The record evidence does not support the Veteran's assertions regarding his entitlement to a higher initial rating for his service-connected PTSD.  It shows instead that, prior to April 28, 2010, the Veteran's service-connected PTSD was manifested by, at worst, complaints of nightmares, sleep disturbance, and irritability.  There is no indication that the symptomatology associated with this disability prior to April 28, 2010, is manifested by symptoms of such frequency, severity, and duration as to warrant a higher initial rating during this time period.  For example, the Veteran's available service treatment records do not indicate that he complained of or was treated for PTSD at any time during active service.  The Veteran's DD Form 214 confirms that he served in Iraq as a U.S. Army infantryman from June 2004 to June 2005 and was awarded the Iraq Campaign Medal.  Thus, the Board finds it reasonable to infer that the Veteran served in combat while on active service in Iraq.  See 38 U.S.C.A. § 1154(b) (West 2014); see also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The post-service evidence shows that, prior to April 28, 2010, the Veteran's service-connected PTSD is manifested by, at worst, complaints of nightmares, sleep disturbance, and irritability.  For example, on VA PTSD examination in January 2006, the Veteran complained of nightmares for the previous 3 years.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He described his in-service stressors as including witnessing a fellow soldier get wounded by mistake during a training exercise and a U.S. Army buddy being found dead in a bathroom.  He was married and had 2 children (1 daughter and 1 step-daughter).  Mental status examination of the Veteran showed he was clean, neatly groomed, unremarkable psychomotor activity, spontaneous speech, intact attention, full orientation, a circumstantial thought process, unremarkable thought content, no delusions or hallucinations, mild reported sleep impairment which did not interfere with daily activity, no obsessive/ritualistic behavior or panic attacks, good impulse control, no homicidal or suicidal ideation, an ability to maintain minimum personal hygiene, no problems with activities of daily living, and normal memory.  The VA clinician stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Veteran's GAF score was 70, indicating mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.

The Veteran had a positive PTSD screen on VA outpatient treatment in September 2006.  The Veteran had a negative PTSD screen on VA outpatient treatment on August 3, 2007.

On VA outpatient treatment on August 7, 2007, the Veteran complained of nightmares for the previous 2 1/2 years, feeling depressed, and outbursts of anger with his family.  He had been married for 8 years but reported that a divorce from his wife was pending.  He lived with his current wife and 2 daughters.  He reported witnessing fellow soldiers getting injured during a training exercise while on active service.  He denied any auditory or visual hallucinations or suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was calm, appropriately dressed and groomed, spontaneous speech, no racing or delusional thoughts, no looseness of associations or flight of ideas, no phobias, panic attacks, obsessions or compulsions, disorders of perception, full orientation, and preserved memory and concentration.  The Veteran's GAF score was 75, indicating that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  The Axis I diagnosis was anxiety disorder, not otherwise specified.

On VA outpatient psychiatry consult in December 2008, the Veteran's complaints included insomnia, nightmares, and marital problems.  The Veteran was divorced but living with his ex-wife and 3 children.  He reported that he had nightly nightmares of witnessing another soldier getting injured during a training exercise and he only slept 3 hours a night.  He denied any auditory or visual hallucinations or suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was well groomed, poor eye contact, calm, no psychomotor agitation or retardation, normal, coherent, and relevant speech, a logical and organized thought process, no delusions, and normal gross memory.  The Veteran's GAF score was 65, indicating some mild symptoms.  The Axis I diagnosis was PTSD with depressed features.  The Veteran was placed on 20 mg of Paxil at night.

On VA outpatient treatment in January 2009, the Veteran's complaints included nightmares, flashbacks, and hyperarousal.  He reported sleeping 5 hours per night on medication.  He was "feeling less irritable and less anxious."  He denied any homicidal or suicidal ideation or plan.  Mental status examination of the Veteran was unchanged.  The Veteran's GAF score and the Axis I diagnosis also were unchanged.  The Veteran was advised to increase his Paxil to 40 mg at night and to start taking trazodone 50 mg at night.

In July 2009, the Veteran's complaints included poor sleep, irritability, and nightmares.  Mental status examination of the Veteran showed full orientation, appropriate grooming, normal speech, no perceptual disturbances, a normal thought process, thought content of intrusive distressing recalls and traumatic memories, and impaired recent memory.  The Veteran's GAF score was 55-60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Axis I diagnosis was PTSD.  The Veteran was advised to restart Paxil (20 mg daily for 3 days, then 40 mg daily).  

In January 2010, the Veteran reported that "he is doing relatively well overall."  He was at home taking care of his daughters.  He reported only taking his medications inconsistently and not on a daily basis.  He also reported continued nightmares.  Mental status examination of the Veteran was unchanged from July 2009.  The Veteran's GAF score was 55, indicating moderate symptoms.  The Axis I diagnosis was PTSD.  The Veteran was advised to discontinue taking Paxil and to start taking mirtazapine 15 mg at bedtime.

The Veteran's SSA records indicate that he reported that major depression, among other disabilities, contributed to his unemployability.  The Veteran's SSA records also consist mostly of duplicate copies of his VA outpatient treatment records.

The record evidence shows that, prior to April 28, 2010, the Veteran's service-connected PTSD is manifested by, at worst, complaints of nightmares, sleep disturbance, and irritability.  The Board finds it highly significant that, although the Veteran complained of nightmares for the previous 3 years when he was seen on VA examination in January 2006, the VA clinician specifically found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and, although he continued to be treated for complaints of nightmares and sleep disturbance prior to April 28, 2010, he was not diagnosed as having PTSD until approximately December 2008.  The Board also finds it highly significant that, prior to April 28, 2010, although the Veteran's service-connected PTSD symptomatology resulted in different GAF scores when he was seen by different VA treating clinicians, at worst, these scores demonstrated the presence of moderate symptoms or moderate difficulty in social, occupational, or school functioning (as noted on VA outpatient treatment in July 2009).  The record evidence does not indicate that, prior to April 28, 2010, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment (i.e., a 50, 70, or 100 percent rating under DC 9411) such that an initial rating greater than 30 percent is warranted for this time period.  See 38 C.F.R. § 4.130, DC 9411.

The Board notes in this regard that, in the Joint Motion, both parties argued that the prior Board decision in November 2014 should be vacated and remanded because the Board had not considered the frequency, severity, and duration of the Veteran's service-connected PTSD symptomatology prior to April 28, 2010, violating the Court's decision in Vazquez-Claudio.  See Vazquez-Claudio, 713 F.3d at 117.  The Board acknowledges that, when seen on VA examination in January 2006, the Veteran complained of nightmares for the previous 3 years (or since approximately 2003, while the Veteran was on active service).  The January 2006 VA clinician concluded, however, that the Veteran's reported sleep impairment due to these nightmares was only mild in nature and did not interfere with daily activity.  More importantly, this clinician also found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The Board also acknowledges that the Veteran continued to complain about nightly nightmares when seen for treatment of his service-connected PTSD prior to April 28, 2010.  It appears, however, that his sleep was improved on medication (as he reported on VA outpatient treatment in January 2009).  In other words, although the record evidence shows that the Veteran's complaints of nightmares have been consistent throughout the time period prior to April 28, 2010, these complaints are not of sufficient severity to warrant a higher initial rating under Vazquez-Claudio.  Id.  The Board notes in this regard that the diagnostic criteria for evaluating PTSD specifically provide that a 30 percent rating may be assigned for disability manifested by chronic sleep impairment of the kind reported consistently by the Veteran when he was seen by VA treating clinicians for treatment of his service-connected PTSD prior to April 28, 2010.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a higher initial rating for PTSD prior to April 28, 2010, including on the basis of their frequency, severity, and duration.  Id.; see also Vazquez-Claudio, 713 F.3d at 117.  In summary, the Board finds that the criteria for an initial rating greater than 30 percent for PTSD have not been met.


Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD prior to April 28, 2010.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Here, for the period prior to April 28, 2010, the schedular rating criteria are comprehensive and contemplate the full impairment due to the Veteran's PTSD.  The evidence of record does not demonstrate other related factors such as marked interference with employment and frequent hospitalization for the relevant period in question.  Thus, the disability picture is contemplated by the Rating Schedular, and the assigned schedular 30 percent is adequate.  Also, the Board notes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating under Johnson v. McDonald, 762 F.3d 1362 (2014).  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability, which, in this case, is the service-connected PTSD.  As the record evidence shows, however, the Veteran was employed on a full-time basis during the period prior to February 7, 2008.  See Application for Increased Compensation Based on Unemployability, dated November 2009 (showing the Veteran stopped working in February 2008); Statements from Employer, dated January and March of 2010 (showing the Veteran resigned from his full-time employment and was last employed on February 6, 2008).  As such, consideration of a TDIU rating due to his service-connected PTSD under 38 C.F.R. § 4.16(a) is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (explaining that a TDIU rating is a part of an increased rating or initial rating only when there is evidence of unemployability).  Because a TDIU is in effect at all times relevant to this appeal, the Board concludes that Rice is no longer applicable.


ORDER

Entitlement to an initial rating greater than 30 percent prior to April 28, 2010, for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


